Citation Nr: 1044346	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-04 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an increased rating for shin splint of the 
right leg, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for shin splint of the 
left leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to March 1992 and 
from February 1993 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  Shin splint of the right leg is manifested by no more than 
moderate disability.

2.  Shin splint of the left leg is manifested by no more than 
moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
shin splint of the right leg have not been met.   38 U.S.C.A. §§ 
1155; 38 C.F.R. § 4.73, Diagnostic Code 5311(2010).

2.  The criteria for an evaluation in excess of 10 percent for 
shin splint of the left leg have not been met.   38 U.S.C.A. §§ 
1155; 38 C.F.R. § 4.73, Diagnostic Code 5311(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

In October 2005 the Veteran was advised of the evidence necessary 
to establish a higher evaluation.  He was invited to submit 
evidence that his bilateral shin splints had increased in 
severity.  The evidence of record was listed and the Veteran was 
told how VA would assist him in obtaining additional relevant 
evidence.  

In March 2006 the Veteran was advised of the manner in which VA 
determines disability ratings and effective dates.  In June 2008 
he was provided with the diagnostic criteria under which the 
disability was evaluated.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified 
treatment records have been associated with the claims file.  VA 
examinations have been carried out.  The Board finds that they 
were adequate in that the examiners reviewed the record, 
interviewed the Veteran, and performed appropriate physical 
examinations prior to providing their conclusions.  The reports 
of record are thorough and consistent with contemporaneous 
treatment records.  For these reasons, the Board concludes that 
the findings of the VA examiner are more persuasive than the 
Veteran's assertions to the contrary, and that the reports are 
adequate on which to base a decision.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

By way of history, the Board notes that on the grant of service 
connection in March 1996, this disability was assessed as 
bilateral shin splints and evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5020 for 
synovitis.  Diseases rated under this diagnostic code are to be 
rated on limitation of motion of the affected parts, or as 
degenerative arthritis.  In response to the instant claim for 
increase, the RO granted separate evaluations for each leg and 
determined that the disability was more appropriately evaluated 
pursuant to the criteria for muscle injuries, as will be 
described in more detail below.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 
(2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  In this case the Board has 
concluded that the disability has not significantly changed and 
that a uniform evaluation is warranted.

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Muscle Group damage is categorized as slight, moderate, 
moderately severe and/or severe and evaluated accordingly under 
38 C.F.R. § 4.56 (2010).  In Tropf v. Nicholson, 20 Vet. App. 317 
(2006), the Court, citing Robertson v. Brown, 5 Vet. App. 70 
(1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-
of-the-circumstances test and that no single factor is per se 
controlling.

For rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions, which include six 
muscle groups for the pelvic girdle and thigh (Diagnostic Codes 
5313 through 5318). 38 C.F.R. § 4.55(b).  For muscle group 
injuries in different anatomical regions which do not act upon 
ankylosed joints, each muscle group injury shall be separately 
rated and the ratings combined only under the provisions of 38 
C.F.R. § 4.25. 38 C.F.R. § 4.55(f).  For compensable muscle 
groups which are in the same anatomical region but do not act on 
the same joint, the evaluation of the most severely injured 
muscle group will be increased one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

The Veteran's bilateral shin splints are each evaluated as 10 
percent disabling pursuant to Diagnostic Code 5311 which pertains 
to the foot and leg anatomical region and applies to Muscle Group 
XI.  This muscle group includes the posterior and lateral crural 
muscles as well as the muscles of the calf.  It consists of the 
triceps surae (gastrocnemius and soleus); tibialis posterior; 
peroneus longus; peroneus brevis; flexor hallucis longus; flexor 
digitorum longus; popliteus; and plantaris.  The function of this 
particular muscle group involves propulsion and plantar flexion 
of the foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  Slight impairment will result in the 
assignment of a noncompensable evaluation.  A compensable rating 
of 10 percent requires moderate impairment.  A 20 percent rating 
requires moderately severe impairment.  A maximum 30 percent 
rating is warranted for severe impairment.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2010).

Diagnostic Code 5312 applies to Muscle Group XII which includes 
the anterior muscles of the leg and consists of the tibialis 
anterior, extensor digitorum longus; extensor hallucis longus; 
and peroneus tertius.  The function of this muscle group involves 
dorsiflexion, extension of the toes, and stabilization of the 
arch.  Slight impairment will result in the assignment of a 
noncompensable evaluation.  A compensable rating of 10 percent 
requires moderate impairment.  A 20 percent rating requires 
moderately severe impairment.  A maximum 30 percent rating is 
warranted for severe impairment.  38 C.F.R. § 4.73, Diagnostic 
Code 5312 (2010).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a) (2010).

The instant claim for increase was received in September 2005.  

X-rays dated in September 2005 indicate that there was no acute 
fracture or dislocation at the tibia or fibula.  There were no 
changes consistent with stress fracture.  The joint spaces were 
maintained and there were no significant degenerative changes.  
The soft tissues were also unremarkable.  

A VA examination was carried out in November 2005.  The Veteran's 
history was reviewed.  He reported that during service, he was 
placed on permanent profile that prohibited him from running.  He 
indicated that his current symptoms included pain of 8/10 
severity, stiffness, swelling, and heat.  He stated that the 
disability was getting worse and that ice and antiinflammatories 
did not help.  He indicated that he had pain if he stood more 
than 15 minutes or walked more than 800 meters.  He noted that 
the disability had affected his employment in that he had to 
change from a standing to a sitting job.  On physical 
examination, the Veteran pointed to the entire shin bilaterally.  
He grimaced and complained of pain with heel walking and 
squatting to 45 degrees.  He refused to duck walk or further 
squat.  His gait and station were normal.   The examiner noted 
that there was no edema or redness.  He also noted that the 
Veteran's shins were mildly tender.  The knees and ankles were 
normal.  The Veteran denied muscle spasms.  With repetitive use 
the examiner noted that the Veteran was limited by pain, fatigue, 
and lack of endurance.  The diagnosis was chronic bilateral shin 
splints.

A March 2006 VA outpatient record indicates bilateral shin pain.  
The provider noted that, given the chronicity and lack of 
improvement with conservative treatment, he suspected chronic 
compartment syndrome.  In May 2006 the Veteran reported bilateral 
anterior tibial pain following activity, and minimal pain with 
activity.  He reported increased pain, swelling, and tightness 
the day following activity and noted that walking long distances 
at work exacerbated his symptoms.  The provider noted that the 
Veteran  had tried nonsteroidal antiinflammatories, ice, 
elevation, and activity modification without benefit.  He denied 
worsening of symptoms.  

In August 2006 a VA orthopedic resident ordered a bone scan to 
evaluate the Veteran's shin splints.  The bone scan revealed 
normal views of the tibias and fibulas without evidence of stress 
fracture.

In June 2007 the Veteran was evaluated for a cane due to chronic 
leg and ankle pain.  At that time, he complained of difficulty 
ambulating due to his left ankle.  

At an October 2007 hearing before RO personnel, the Veteran 
reported that he had difficulty standing for long periods or 
walking long distances.  He stated that he had pain, swelling, 
and tenderness daily.  He also identified occasional numbness.  
He stated that he had taken a different job to avoid prolonged 
standing.  He indicated that his pain on average was 10/10.  He 
noted that he had been issued a cane.  

In November 2007 the Veteran underwent physical therapy.  His 
referring provider requested that he be taken through a very 
aggressive lateral ankle stability rehabilitation program.

In January 2008 the Veteran complained of pain bilaterally from 
his knees to his feet.  He likened his pain to growing pains and 
denied trauma, redness, and swelling.  He denied muscle pain 
elsewhere.  He subsequently underwent physical therapy in 
February 2008 for his ankles.

An additional VA examination was conducted in April 2008.  With 
respect to chronic compartment syndrome, the examiner noted that 
the Veteran's condition had been stable since onset and that 
there was no current treatment.  He noted that there was no 
intermuscular scarring and that muscle function was normal in 
terms of comfort, endurance, and strength sufficient to perform 
activities of daily living.  There were no scars, residuals of 
nerve damage, tendon damage, or bone damage.  There was no muscle 
herniation, loss of deep fascia or muscle substance.  There were 
no joints limited by muscle disease or injury.  In response to 
the question of diagnosis or etiology, the examiner noted that 
there was none, because there was no evidence of significant 
pathology.  

Regarding bilateral shin splints, the examiner noted that the 
course since onset had been stable and that there was no current 
treatment.  The Veteran reported that he was limited to standing 
for 15 to 30 minutes and walking for one quarter mile.  The 
Veteran's gait was normal, and range of motion of his knees was 
zero to 140 degrees bilaterally.  There was no pain on motion, 
and no limitation on repetitive use.  There was no sign of 
inflammatory arthritis or joint ankylosis.  The examiner 
concluded that there was no diagnosis, noting that there was no 
evidence of significant pathology and that there was no 
significant effect on the Veteran's occupational daily 
activities.

In May 2008 the Veteran underwent additional physical therapy to 
include lower extremity strengthening.

Having carefully reviewed the evidence pertaining to this claim, 
the Board has concluded that higher evaluations are not warranted 
for the Veteran's shin splint disability.  Examinations have 
demonstrated that the Veteran retains good motion of his knees, 
and this disability does not otherwise cause impairment of the 
knees which would warrant a higher evaluation than that currently 
assigned.  The VA examiners have indicated that the Veteran's 
knees are normal and that he has full range of motion.  An August 
2006 bone scan was negative.  In April 2008 a VA examiner noted 
that there was no intermuscular scarring and that muscle function 
was normal in terms of comfort, endurance, and strength.  He also 
noted that there was no muscle herniation, or loss of deep fascia 
or muscle substance.  The Veteran's joints were not limited by 
muscle disease or injury.  With respect to both compartment 
syndrome and shin splints, this examiner indicated that there was 
no evidence of significant pathology.  

The currently assigned 10 percent evaluations contemplate 
moderate muscle disability with lowered threshold of fatigue 
after average use and some loss of deep fascia or muscle 
substance.  A higher evaluation requires the presence of 
moderately severe muscle disability, with a history of 
debridement or prolonged infection and inability to keep up with 
work requirements.  A higher evaluation under this criteria also 
requires the presence of loss of deep fascia, muscle substance, 
or normal firm resistance on palpation; and positive evidence of 
impairment on tests of strength and endurance.  The evidence of 
record does not disclose such findings.  In summary, the Board 
concludes that the Veteran's symptoms are accurately contemplated 
by the criteria for moderate muscle disability.  There is no loss 
of deep fascia, muscle substance, or normal firm resistance on 
palpation which would warrant a higher evaluation for muscle 
disability.

The Board has also considered whether a higher evaluation might 
be assignable under the criteria for limitation of motion of the 
affected joints (in this case the Veteran's knees), but notes 
that range of motion has been recorded as full, to include 
following repetitive use.  The Board notes that there is 
otherwise no impairment of these joints that might qualify the 
Veteran for a higher evaluation.

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also finds the 
Veteran's own reports of symptomatology to be credible.  
Nevertheless, neither the lay nor medical evidence reflects the 
functional equivalent of symptoms required for higher 
evaluations.

In reaching this conclusion, the Board has considered the 
Veteran's statements pertaining to this disability and his 
assertion that his disabilities are more than moderate in 
severity.  However, the more probative evidence consists of that 
prepared by neutral skilled professionals at the time of the 
initial injuries and currently, and such evidence demonstrates 
that the currently assigned evaluations for these disabilities 
are appropriate.

The evidence preponderates against the claim.  Accordingly, an 
increased evaluation for this disability is denied.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

Extraschedular Consideration

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board acknowledges the Veteran's report that 
he has changed jobs due to this disability.  However, the Board 
notes that evaluations assigned fully contemplate the functional 
limitations caused by these disabilities, and the Veteran has not 
otherwise alleged that he has experienced marked interference 
with employment.  Rather, he has stated that he changed from a 
standing to a sitting job because of the disability.  The Board 
further finds that there has been no showing by the Veteran that 
these service-connected disabilities have necessitated frequent 
periods of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated unusual impairment so 
as to render impractical the application of the regular rating 
schedular standards.  Consequently, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

Entitlement to an increased rating for shin splint of the right 
leg is denied.

Entitlement to an increased rating for shin splint of the left 
leg is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


